Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2015

                                      No. 04-15-00076-CV

                         IN THE INTEREST OF R.E.Y., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02744
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       The reporter’s record was originally due on February 23, 2015. Ms. Candy Zavala is
ORDERED to file the reporter’s record from the September 11, 2014 hearing on or before May
14, 2015. See TEX. R. APP. P. 35.3(c) (record extensions in accelerated appeals must not exceed
10 days); see also Rule 6.2, Texas Rules of Judicial Administration (requiring court of appeals to
dispose of parental termination appeals within 180 days after the notice of appeal is filed). Any
request for extension of time will be disfavored.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court